department of the treasury internal_revenue_service washington d c oct -8 set ep rats uniform tssue list legend ira x date amount a account d date companya companyb dear this is in response to a request you submitted on date supplemented by information on date in which you request a waiver of the 60-day rollover requirement contained in sec_408 a of the internal_revenue_code the code you are years old which was maintained by company a you represent that you intended to roll over the distribution of amount a from ira x within the 60-day period prescribed by sec_408 d of the code but were unsuccessful your intent was to roll over amount a from ira x to an ira with company b you assert that your failure to accomplish this rollover ‘of amount a was due to an error caused by an employee of company b you assert that your intent was to complete a rollover of amount a to an ira established with company maintained by company a and deposited amount a with company b on date on date company a issued you a check for amount a and you personally delivered the check to company b on date in order to complete this transaction you endorsed the check for amount a over to company b and explained te an employee of company b the following facts and representations have been submitted under penalty of perjury in support of the ruling requested you explain that you withdrew amount a from ra x an ira you had an individual_retirement_arrangement ira ira x page that your intent was for amount a to be placed into an ira you state that you did not complete any other paperwork as part of this transaction the employee of company b erroneously placed amount a into account d a non-ira account ‘you discovered this error on date when you were contacted by the internal_revenue_service regarding a proposed change to your tax_liability you state that amount a temains in account d and that amount a has not been used for any other purpose based on the facts and representations you request a ruling that the intemal revenue service waive the 60-day rollover requirement with respect to the distribution of amount a contained in sec_408 d of the code in this instance sec_408 d of the code provides that except as otherwise provided in sec_408 d any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner providad under sec_72 of the code sec_408 d of the code defines and provides the rules applicable to ira_rollovers sec_408 d a of the code provides that sec_408 d of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if-- the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or i the entire amount received including monay and any other_property is paid into an eligible_retirement_plan other than an jra for the benefit of such individual not tater than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 a sec_408 d b of the code provides that sec_408 does not apply to any amount described in sec_408 d a received by an individual from an ifa if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 d a from an ira which was not includible in gross_income because of the application of sec_408 d sec_408 d i of the code provides that the secretary may waive the 60-day requirement under sec_408 d a of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable contro of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 d i of the code page revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 i of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation you submitted is consistent with your assertion that your failure to accomplish a timely rollover was due to an error caused by an employee of company b therefore pursuant to sec_408 d i of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount a from ira x you are granted a period of days fram the issuance of this letter_ruling to contribute amount a into a rollover ira provided all other requirements of sec_408 d of the code except the 60-day requirement are met with respect to such contribution amount a will be considered a rollover_contribution within the meaning of sec_408 d of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any ather section of either the code or regulations which may be applicable thereto this letter expresses no opinion as to whether ira x satisfied the requirements of sec_408 of the code this lettar is directed only to the taxpayer who requested it section k of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative f you wish to inquire about this ruling please address ail correspondence to se t ep ra t3 enclosures co erfployee plans technical group mafager
